DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 3/19/21 is acknowledged.  Claims 7-8 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Integrated circuit having a transistor, a diode, and a temperature sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2008-235405 (“Amano”).
Amano teaches:

1. A semiconductor device comprising a transistor section (sections labeled IGBT 20) and a diode section (sections labeled FWD 30), the semiconductor device including: 

a temperature sensing section 10; 
a neighboring transistor section (e.g. 20 to the left or right of 10 in Fig. 21) adjacent to the temperature sensing section; 
a neighboring diode section (e.g. 30 to the right or left of 10 in Fig. 21) adjacent to the temperature sensing section; and 
a first non-neighboring diode section (e.g. top 30 in Fig. 21) that is not adjacent to the temperature sensing section, 
wherein the first non-neighboring diode section has a pattern different from a pattern of the neighboring diode section in a top view (Applicant uses the term “pattern” as a top-view periphery shape, see para 38; the neighboring diode is a narrower stripe than the non-neighboring diode, see Fig. 21, see para 84 wherein “the IGBT region 20 


    PNG
    media_image1.png
    386
    506
    media_image1.png
    Greyscale


2. The semiconductor device according to claim 1, wherein the temperature sensing section has a longer side (left side of 10 in Fig. 21) and a shorter side (top side of 10 in Fig. 21), and is, on the shorter side, adjacent to only one of the neighboring transistor section and the neighboring diode section (it only neighbors a transistor section 20).  

3. The semiconductor device according to claim 1, wherein 



the neighboring diode section and the neighboring transistor section are 
adjacent to a longer side of the temperature sensing section (Fig. 21) and 
arrayed in a longitudinal direction (the “longitudinal direction” is not defined by the claim; it is reasonable to interpret it as the direction along which the temperature sensor is longer, which is the top-to-bottom direction in Fig. 21; the 20 and 30 that were identified as the neighboring sections are arrayed along the top-to-bottom direction in Fig. 21).  

6. The semiconductor device according to claim 1, wherein the neighboring transistor section and the neighboring diode section have a longitudinal direction (i.e. the direction that they are longer in, which is left-to-right in Fig. 21) in an extending direction of trench portions included in the transistor section (para 70 describes the “sixteenth embodiment”, wherein Fig. 16B shows the small side of the trench gates 23 in the cross-sectional view D-D shown in the plan view of Fig. 16A. Thus, the long side of the gate trenches runs from left-to-right in Fig. 16, which is the same direction as the longitudinal direction of 20 and 30. Fig. 21 only differs from Fig. 16 in that the “repetition cycle” of 20 and 30 differs, rather than 20 and 30 having uniform widths. Thus, while the plan view of Fig. 21 does not have an accompanying cross-sectional view, it is clear that it would be essentially the same as Fig. 16B but having different widths of 20 and 30. This is especially in view that para 74 (seventeenth embodiment) recites “in the present th to 20th embodiments will be described.”


    PNG
    media_image2.png
    704
    688
    media_image2.png
    Greyscale




Allowable Subject Matter
Claim(s) 4-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 1+3+4, including:
a second non-neighboring diode section that is not adjacent to the temperature sensing section, wherein the second non-neighboring diode section and the non-neighboring transistor section are arrayed in the longitudinal direction on an opposite side to the temperature sensing section, in a reversed order of an arrangement of the neighboring diode section and the neighboring transistor section that are arrayed in the longitudinal direction.  

Claim 5 depends from claim 4, and each is allowable for the same reasons as the claim from which it depends.

In Applicant’s Fig. 1, the neighboring transistor can be the right-most labeled 71, and the neighboring diode can be the 81 between it and KA. They are arrayed in the longitudinal direction Y. Thus, the second non-neighboring diode section (83b directly to the right of rightmost 71) and the non-neighboring transistor section (73 as labeled) are 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819